99 F.3d 1146
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.R. Todd NEILSON, Resolution Agent for Reorganized PropertyMortgage Co., Inc., Plaintiff/Appellee,v.Steven B. FINE, Defendant-Appellant.
No. 96-55643.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 15, 1996.

Before:  BEEZER, KOZINSKI and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
This appeal from a preliminary injunction barring defendant Steven B. Fine from disposing of his assets pending trial comes to us for review under Ninth Circuit Rule 3-3.  We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.


3
The grant or denial of preliminary injunctive relief will be reversed only if the district court abused its discretion or based its decision on an erroneous legal standard or clearly erroneous findings of fact.   See In re Estate of Marcos, 25 F.3d 1467, 1476 (9th Cir.1994), cert. denied, 115 S. Ct. 934 (1995).


4
Here, appellant does not challenge the court's underlying factual findings or the district court's authority to enjoin him from transferring or disposing of some of his assets.  His sole argument is that the injunction is overbroad.  Specifically, appellant contends that pursuant to the spendthrift protection provision of Cal.Probate Code § 15306.5, only 25 percent of his share of the principal in the Fine family trust is legally available to satisfy a final judgment, and thus only 25 percent of his share could be subject to the preliminary injunction.  Appellant has not established that his probability of success on the merits of this claim is so high as to render the district court's preliminary ruling an abuse of discretion.  In light of the record, the court did not abuse its discretion by enjoining defendant S. Fine from transferring, concealing, or disposing of his assets pending trial without the court's prior approval.   See Estate of Marcos, 25 F.3d at 1476.   Accordingly, the grant of a preliminary injunction is


5
AFFIRMED.



*
 The panel finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3